Case 2:20-cv-00111-RAJ Document 80-1 Filed 02/20/20 Page 1 of 4




                         Exhibit 1
            Case 2:20-cv-00111-RAJ Document 80-1 Filed 02/20/20 Page 2 of 4


                                                              The Honorable Richard A. Jones
 1

 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT
 7                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 8
     STATE OF WASHINGTON; STATE OF
 9   CALIFORNIA; STATE OF COLORADO;                  No. 2:20-cv-00111-RAJ
10   STATE OF CONNECTICUT; STATE OF
     DELAWARE; DISTRICT OF COLUMBIA;                 DECLARATION OF KELLY SAMPSON IN
11   STATE OF HAWAII; STATE OF ILLINOIS;             SUPPORT OF MOTION OF BRADY FOR
     STATE OF MAINE; STATE OF                        LEAVE TO PARTICIPATE AS AMICUS
12                                                   CURIAE IN SUPPORT OF PLAINTIFFS
     MARYLAND; COMMONWEALTH OF
     MASSACHUSETTS; STATE OF
13   MICHIGAN; STATE OF MINNESOTA;
14   STATE OF NEW JERSEY; STATE OF NEW
     MEXICO; STATE OF NEW YORK; STATE
15   OF NORTH CAROLINA; STATE OF
     OREGON; COMMONWEALTH OF
16   PENNSYLVANIA; STATE OF RHODE
     ISLAND; STATE OF VERMONT;
17   COMMONWEALTH OF VIRGINIA; and
18   STATE OF WISCONSIN,

19                                  Plaintiffs,

20   vs.
21
     UNITED STATES DEPARTMENT OF
22   STATE; MICHAEL R. POMPEO, in his
     official capacity as Secretary of State;
23   DIRECTORATE OF DEFENSE TRADE
     CONTROLS; MIKE MILLER, in his official
24   capacity as Acting Deputy Assistant Secretary
     of Defense Trade Controls; SARAH
25
     HEIDEMA, in her official capacity as Director
26   of Policy, Office of Defense Trade Controls
     Policy; UNITED STATES DEPARTMENT
27   OF COMMERCE; WILBUR L. ROSS, in his
     official capacity as Secretary of Commerce;
28

                                                                        H OGA N L OVE LL S US LLP
     DECLARATION OF KELLY SAMPSON                                   555 T H IRT E E NT H S T REE T , N.W.
     Case No. 2:20-cv-00111-RAJ                                       W A SHINGT ON , D.C. 20004
                                                                 (202) 627-5600 FAX: (202) 637-5910
            Case 2:20-cv-00111-RAJ Document 80-1 Filed 02/20/20 Page 3 of 4


     BUREAU OF INDUSTRY AND SECURITY;
 1   CORDELL HULL, in his official capacity as
     Acting Undersecretary for Industry and
 2
     Security; RICH ASHOOH, in his official
 3   capacity as Assistant Secretary of Commerce
     for Export Administration,
 4
                                   Defendants.
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

     DECLARATION OF KELLY SAMPSON - ii                          H OGA N L OVE LL S US LLP
                                                            555 T HIRT E E NT H S T REE T , N.W.
     Case No. 2:20-cv-00111-RAJ                               W A SHINGT ON , D.C. 20004
                                                         (202) 637-5600 FAX: (202) 637-5910
             Case 2:20-cv-00111-RAJ Document 80-1 Filed 02/20/20 Page 4 of 4



 1          I, Kelly Sampson, declare as follows:

 2          1.      I am over the age of 18 and have personal knowledge of all the facts stated herein.

 3          2.      I am the Counsel on Constitutional Litigation at Brady.

 4          3.      Brady filed comments on the Department of State’s Proposed Rule to Amend the

 5   International Traffic in Arms Regulations; U.S. Munitions List Categories I, II, and III, and the

 6   Department of Commerce’s Proposed Rule Regarding Control of Firearms, Guns, Ammunition

 7   and Related Articles the President Determines No Longer Warrant Control Under the United

 8   States Munitions List. See Exhibit 2.

 9          4.      Brady’s comments on the Department of State’s and the Department of

10   Commerce’s Proposed Rules discussed the risk that the Proposed Rules would deregulate the

11   technical information needed to manufacture 3D printed guns. See id. at 8.

12          5.      If the Department of State and the Department of Commerce’s Proposed Rules

13   had included the Department of Commerce Rule to be codified at 15 C.F.R. § 734.7(c), Brady’s

14   comments on the Proposed Rules would have discussed that proposed regulation.

15          I declare under penalty of perjury under the laws of the State of Washington and the

16   United States of America that the foregoing is true and correct.

17

18          DATED this 13th day of February, 2020, in Washington, District of Columbia.

19                                                        /s/ Kelly Sampson

20                                                        Kelly Sampson

21

22

23

24

25

26

27

28
      DECLARATION OF KELLY SAMPSON - 1                                          H OGA N L OVE LL S US LLP
                                                                            555 T H IRT E E NT H S T REE T , N.W.
      Case No. 2:20-cv-00111-RAJ                                              W A SHINGT ON , D.C. 20004
                                                                         (202) 637-5600 FAX: (202) 637-5910
